                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

RAY MCKNUCKLES,                                   )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 19-1177-JDT-cgc
                                                  )
JOHN MEHR,                                        )
                                                  )
       Defendant.                                 )
                                                  )


        ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On August 19, 2019, Plaintiff Ray McKnuckles, who is incarcerated at the Madison County

Criminal Justice Complex (CJC) in Jackson, Tennessee, filed a pro se complaint pursuant to

42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court issued

an order on August 22, 2019, granting leave to proceed in forma pauperis and assessing the civil

filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF

No. 4.) McKnuckles sues Madison County Sheriff John Mehr.

       McKnuckles alleges various problems with the conditions at the CJC, including black

mold; overcrowding of inmates; and leaking cells, ceilings, and toilets. (ECF No. 1 at PageID 2.)

He alleges that some inmates sleep on the floor on plastic mats, and others without mats, in the

water leaked from the toilet. (Id.) McKnuckles further asserts that some inmates are confined in

segregation for a week or longer without recreation time, and other inmates are not protected from

violent attacks. (Id.) He asserts that the CJC is “unfit [for] human habitation,” the medical care is

inadequate for the inmates, and the inmates are treated inhumanely. (Id.)
       McKnuckles asks the Court “to get rid of the Black Mold in the jail” and seeks $5.5 million

in compensatory damages. (Id. at PageID 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the complaint’s “well-

pleaded” factual allegations as true and then determines whether the allegations “plausibly suggest

an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of truth,” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make

a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555

n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

                                                  2
(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

        McKnuckles filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

                Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory or the District of Columbia, subjects, or
        causes to be subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to the party injured in an action
        at law, suit in equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

        To the extent McKnuckles seeks to sue Sheriff Mehr in his official capacity, his claim is

construed as a claim against Madison County, which may be held liable only if McKnuckles’s

injuries were sustained pursuant to an unconstitutional custom or policy. See Monell v. Dep’t. of

Soc. Serv., 436 U.S. 658, 691-92 (1978). To demonstrate municipal liability, a plaintiff “must (1)

identify the municipal policy or custom, (2) connect the policy to the municipality, and (3) show

that his particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d

802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

“[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of the municipality from acts

of employees of the municipality, and thereby make clear that municipal liability is limited to

action for which the municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485

U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis in

original)).

                                                  3
       McKnuckles does not allege that a Madison County policy is responsible for the conditions

of the CJC. He merely alleges that the unpleasant conditions exist. McKnuckles therefore fails to

state a claim against Madison County.

       Nor does McKnuckles allege that Sheriff Mehr is responsible, or even aware, of the

conditions at the CJC. To the extent he seeks to hold Sheriff Mehr responsible in his supervisory

capacity, he does not state a claim under § 1983. Under § 1983, “[g]overnment officials may not

be held liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior.” Iqbal, 556 U.S. at 676; see also Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008).

Thus, “a plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. Because McKnuckles

fails to plead what actions Sheriff Mehr has taken, or failed to take, that violated his rights, he does

not state a claim against Sheriff Mehr in his individual capacity.

       Moreover, the allegations in the complaint in this case are stated only generally, asserting

that the conditions at the CJC affect most or all of the inmates. McKnuckles, however, does not

have standing to assert claims on behalf of any inmate other than himself, and there are no factual

allegations in the complaint setting out how he was personally affected or harmed by the conditions

of which he complains. One of the three elements of standing is that “the plaintiff must have

suffered an injury in fact—an invasion of a legally protected interest which is (a) concrete and

particularized, and (b) actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992) (internal quotation marks, footnote and citations omitted). “In

requiring a particular injury, the Court meant that the injury must affect the plaintiff in a personal

and individual way.” Arizona Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 134 (2011)

(internal quotation marks and citation omitted). Unless McKnuckles suffered an actual injury, he



                                                   4
“was not the aggrieved party, [and] he lacks standing” to sue. Percival v. McGinnis, 24 F. App’x

243, 246 (6th Cir. 2001).

       Because McKnuckles cannot sue on behalf of other CJC inmates and has not alleged that

he suffered any personal injury from the conditions of which he complains, he has not established

that he has standing to pursue this action and has failed to state a claim on which relief may be

granted. Therefore, the complaint is subject to dismissal.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court concludes that McKnuckles should be given the opportunity to amend his

complaint.

       In conclusion, the Court DISMISSES McKnuckles’s complaint for failure to state a claim

on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave

to amend, however, is GRANTED. Any amendment must be filed within twenty-one days after

the date of this order, on or before December 24, 2019.

       McKnuckles is advised that an amended complaint will supersede the original complaint

and must be complete in itself without reference to the prior pleadings. The text of the complaint

must allege sufficient facts to support each claim without reference to any extraneous document.



                                                5
Any exhibits must be identified by number in the text of the amended complaint and must be

attached to the complaint. All claims alleged in an amended complaint must arise from the facts

alleged in the original complaint. Each claim for relief must be stated in a separate count and must

identify each defendant sued in that count. If McKnuckles fails to file an amended complaint

within the time specified, the Court will dismiss the case in its entirety, assess a strike pursuant to

28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                  6
